Citation Nr: 0613989	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  04-02 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to April 
1974.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2002 rating decision of the Boise, 
Idaho Regional Office (RO) of the United States Department of 
Veterans Affairs (VA).  In that decision, the RO denied 
service connection for PTSD.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran experienced traumatic experiences, including 
physical assault by shipmates, during his service.

3.  The veteran has been diagnosed with PTSD, attributed to 
traumatic experiences including physical assault during 
service.


CONCLUSION OF LAW

The veteran has PTSD that was incurred as a result of events 
during service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. § 5100 et seq. (West 2002)), expanded VA's duty 
to notify claimants regarding the development of evidence 
relevant to their claims, and enhanced VA's duty to assist 
claimants in developing evidence pertinent to their claims.  
Regulations implementing the VCAA were published at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant is entitled to VCAA notice 
prior to initial adjudication of the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The Court explained 
in Pelegrini, however, that failure of an agency of original 
jurisdiction (AOJ) (in this case, the RO) to give a claimant 
the notices required under the VCAA prior to an initial 
unfavorable adjudication of the claim does not require the 
remedy of voiding the AOJ action.  The Court stated that it 
is sufficient remedy for the Board to remand the case to the 
AOJ to provide the required notice, and for VA to follow 
proper processes in subsequent actions.  Id.  The Court has 
also indicated that the lack of full notice prior to the 
initial decision may be corrected, and any error as to when 
notice was provided may be harmless, if the veteran is 
provided a meaningful opportunity to participate in the 
processing of his claim.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In this case, the RO issued the veteran a VCAA notices in 
October 2001 and February 2002.  Those notices informed the 
veteran of the type of information and evidence that was 
needed to substantiate his claim for service connection for 
PTSD.  The 2001 and 2002 notices did not inform the veteran 
of the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  
Despite the inadequacy of the 2001 and 2002 VCAA notices as 
to the elements of establishing a disability rating or an 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the issuance of a final decision in those 
issues that the Board is presently deciding.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses 
a question that has not been addressed by the AOJ, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In the decision below, the Board grants the claim 
for service connection for PTSD.  The RO will address any 
defect in the notice regarding assignment of a rating and an 
effective date when the RO effectuates the grant of service 
connection.

As the Board has made a favorable decision in this appeal, 
the Board need not provide further notification or assistance 
to the veteran.  The Board also does not need to discuss 
further VA's compliance with the laws and regulations 
involving notification and the development of evidence.

Service Connection for PTSD

The veteran contends that he has PTSD that developed as a 
result of traumatic experiences during service.  He reports 
that during service he was subjected to numerous physical 
assaults and threats from fellow servicemembers.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In the case 
of certain chronic diseases, including psychoses, service 
connection may be presumed if the disease became manifest to 
a degree of 10 percent disabling or more within one year 
after separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

Post-traumatic stress disorder is a psychiatric disorder that 
develops as a result of traumatic experience.  It is possible 
for service connection to be established for PTSD that 
becomes manifest after separation from service.  In order for 
a claim for service connection for PTSD to be successful, 
there must be: (1) medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a); (2) a link, 
established by medical evidence, between the current symptoms 
and an in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor occurred.  
38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service varies depending on 
whether or not the veteran engaged in combat with the enemy.  
If the veteran engaged in combat with the enemy, if the 
claimed stressor is related to that combat, and if the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, then, in 
the absence of clear and convincing evidence to the contrary, 
the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f)(1).

If the veteran did not engage in combat with the enemy, his 
lay testimony, by itself, is not enough to establish the 
occurrence of the alleged stressor.  Instead, the record must 
contain service records that corroborate the veteran's 
testimony as to the occurrence of the claimed stressor.  
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  If, however, a 
PTSD claim is based on in-service personal assault, evidence 
from sources other than the veteran's service records may 
corroborate the veteran's account of the stressor incident.  
Examples of such evidence include, but are not limited to, 
statements from family members, and evidence of behavior 
changes following the claimed assault.  38 C.F.R. 
§ 3.304(f)(3).

The veteran has stated that he was not involved in combat 
during his service in the Navy.  He reports that he was 
physically attacked and beaten by other servicemen on many 
occasions during service.  He states that he experienced some 
harassment from fellow servicemen during basic training.  He 
reports that, when he served aboard a ship, verbal threats 
and physical attacks occurred frequently after he declined to 
use illegal drugs that a fellow shipmate offered him.  He 
states that shipmates expressed concern that the veteran 
would report their drug possession.  He indicates that they 
assaulted him, and threatened him with further assault and 
with death if he reported them.

The veteran reports that the assaults he sustained onboard 
ship included being punched and kicked, having his head and 
face pushed against walls, and being thrown down stairs.  He 
relates that on one occasion, he awoke to find a man holding 
a knife against his throat.  He states that he was spared 
when another man intervened.

The veteran states that he felt very fearful as a result of 
these attacks.  He indicates that he was afraid to sleep, and 
that he constantly tried avoid and hide from others aboard 
the ship.  He states that he went absent without leave (AWOL) 
on several occasions to get away from those he feared.  He 
reports that on one occasion when he was at home with his 
parents, they saw his teeth that had been knocked loose in an 
attack.  His mother contacted one of their state's United 
States senators and the governor.  At some point after that 
he was removed from the ship, and later released from service 
early.  The veteran reports that after he returned to his 
parents' home after discharge, he remained fearful that 
shipmates who had threatened and attacked him in service 
would come after him and hurt or kill him.

The veteran's claims file contains a small number of service 
medical records, including reports of entrance and separation 
examinations.  There is no record of mental health treatment.  
Dental treatment records from December 1972 reflect that two 
of his teeth were slightly mobile from a blow to the mouth.

The veteran's service personnel file has been associated with 
the claims file.  In a performance evaluation for a period in 
1973, an officer indicated that the veteran was an adequate 
worker, but was a slow learner and lacked self confidence.  
The officer noted that the veteran was not always popular 
with his shipmates.  Records show several periods of AWOL, 
and punishments, including brief incarceration, for those 
offenses.  In April 1974, an officer recommended that the 
veteran be discharged due to unfitness for service.

The veteran submitted a claim in 1976 for service connection 
for a psychiatric disorder.  VA treatment notes reflect that 
the veteran was referred for a mental health consultation due 
to possible suicide potential.  The veteran was reportedly 
upset after his girlfriend left him after he whipped her with 
a belt.  The veteran reported violent thoughts and dreams.  A 
VA practitioner prescribed antipsychotic medication, and the 
veteran was admitted and observed for two days.  The treating 
psychiatrist's impression was acute depression and schizoid 
behavior.  Medication was continued on follow up about a week 
later.  In a December 1976 rating decision, the RO denied 
service connection for acute depression.

The veteran had a VA neuropsychiatric evaluation in January 
1977.  The veteran reported that he had experienced problems 
during his service.  He stated that he had spent time 
daydreaming and staring into space, and had been picked on.  
He reported that he became afraid of walking by himself, and 
became so scared that he went AWOL.  He indicated that he had 
spent time in the brig.  He noted that a senator and governor 
were contacted and he was released from service early.  
He reported that since service he had been unsuccessful in 
keeping jobs.  The examining psychiatrist observed that the 
veteran had difficulty understanding simple concepts.  The 
examiner's impressions included autism, depression, and 
schizoaffective disorder.

In February 1977 statements, the veteran's parents wrote that 
before he entered service the veteran had attended school 
regularly, shown ambition, and worked persistently on tasks 
at home.  They indicated that since his return from service 
they found that he had changed considerably, and seemed to 
have a mental block.

In 2001, the veteran sought service connection for a 
psychiatric disorder, eventually described as PTSD.  Records 
and statements from 2001 forward contain the veteran's 
reports of being threatened and attacked during service.  The 
veteran received counseling at a Vet Center.

In December 2001, the veteran's Vet Center counselor, a 
social worker, administered to the veteran the Clinicians 
Administered PTSD Scale (CAPS) assessment.  The veteran 
related as traumatic events during service the threats and 
physical attacks from shipmates.  He indicated that he had 
frequent nightmares and intrusive thoughts about those 
events.  He stated that, when reminded of those events, he 
remembered the sensation of the blows, and tried to avoid 
contact with others while he felt flare-ups of anger.  He 
stated that he stayed home most of the time, and had a family 
member accompany him when he did go out.  He stated that he 
felt surges of anger several times a week, but suppressed 
those emotions.  He reported significant difficulty 
concentrating.  He related some exaggerated startle response, 
hypervigilance, and difficulty staying asleep.  He indicated 
feelings of sadness, hopelessness, disillusionment, and being 
overwhelmed.  The veteran's counselor found that the 
veteran's score on the assessment was within the range for a 
diagnosis of PTSD.

In a January 2002 statement, the veteran's mother wrote that 
during service the veteran had been sent home shortly after 
he began serving aboard a ship.  The veteran told them that 
he had seen men hiding illegal drugs, and he had been 
attacked.  The veteran's teeth had been knocked loose.  The 
veteran's mother wrote that two petty officers had brought 
the veteran home in December 1973.  The petty officers had 
stated that they would find the veteran walking on deck late 
at night, because he was afraid to go to bed.  They had 
indicated that someone who did not participate in the illegal 
drug activity was not safe, and that the veteran could be 
killed for what he knew.

In August 2003, the veteran had a psychological evaluation 
for purposes of a state disability determination.  The 
examiner reviewed records, including the December 2001 CAPS 
assessment report from the Vet Center.  The veteran related 
difficulty retaining jobs.  He indicated that he had extreme 
difficulty with reading and paperwork, trouble concentrating, 
and dissociative episodes that were usually brief, but could 
last up to eight hours.  He reported crying frequently, 
having nightmares, and having difficulty sleeping.  He 
indicated that he felt anxious and frightened most of the 
time, and that he had panic attacks.  The examiner noted that 
the veteran appeared anxious and depressed, with a flat 
affect.  There were apparent intellectual and social 
deficits.  The examiner listed impressions of PTSD, 
generalized anxiety disorder, panic disorder, dysthymic 
disorder, and borderline intellectual functioning.

The United States Social Security Administration (SSA) found 
that the veteran was disabled effective May 2003, due to a 
primary diagnosis of anxiety related disorders, and a 
secondary diagnosis of borderline intellectual functioning.

In the report of a VA psychological evaluation in November 
2003, the examiner expressed doubt as to the likelihood of 
some aspects of the veteran's account of his experiences in 
service.  The examiner noted indications that the veteran had 
experienced difficulty adapting even before he entered 
service.  The examiner found that the service dental record 
was the only service document that tended to corroborate the 
history reported by the veteran.  The examiner found that the 
veteran's history and symptoms met the criteria for a 
diagnosis of PTSD in the categories of a stressor, 
distressing memories, and avoidance of reminders of the 
stressor.  The examiner opined that the veteran did not have 
significant symptoms of increased arousal.  The examiner 
provided the opinion that the veteran did not meet the 
criteria for a diagnosis of PTSD.

A veteran will be considered to have been in sound condition 
when examined and accepted for service, except as to 
disorders noted on entrance into service, or when clear and 
unmistakable evidence demonstrates that the disability 
existed prior to service and was not aggravated by service.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. § 1111 (West 
2002); 38 C.F.R. § 3.304(b).

The examiner marked the veteran's psychiatric condition as 
normal on the report of his service entrance examination.  
There is evidence that the veteran had some problems with 
learning and social functioning before he entered service.  
The evidence regarding such problems, however, does not 
constitute clear and unmistakable evidence that the veteran 
had a psychiatric disability before he entered service.  The 
Board must therefore presume that he was in sound psychiatric 
condition prior to service.

There is disagreement as to whether the veteran may be 
diagnosed as having PTSD.  The counselor who administered the 
CAPS concluded that the veteran has PTSD, while the 
psychologist who examined him in 2003 opined that he does not 
meet the criteria for that diagnosis.  Treatment records 
reflect that the counselor saw the veteran over a period of 
months.  The examining psychologist reviewed the veteran's 
records, and also noted that the veteran's responses on 
psychological testing were influenced and exaggerated by a 
"test taking attitude."  The probative weight of the 
counselor's opinion is increased by his longer experience 
with this particular veteran.  The psychologist has 
credentials, specifically a doctoral degree, that require a 
longer period of training.  Overall, the Board finds that the 
weight of the two practitioners' opinions is of approximately 
equal probative weight.  Applying the benefit of the doubt in 
the claimant's favor, the Board accepts that the veteran has 
a valid diagnosis of PTSD.

Mental health professionals who support the diagnosis of PTSD 
for the veteran consistently relate that PTSD to the threats 
and physical attacks that the veteran reports having 
experienced during service.

The veteran did not engage in combat.  The service dental 
record showing loose teeth following a blow to the mouth is 
consistent with the events the veteran has reported.  Records 
in the service personnel file provide some suggestion of 
difficulty with peers, as the veteran has reported.  A 
statement from the veteran's mother provides evidence of 
dental injury related to the assaults the veteran reported.  
In statements from a few years after the veteran's service, 
his parents noted the changes in the veteran's behavior from 
before service to after service.  Certain service records and 
the statements of family members assist in corroborating the 
veteran's claim of PTSD due to personal assault.  The 
available supporting evidence is modest but credible.  That 
evidence is sufficient to show that the personal assaults 
reported in service occurred.

The Board accepts then, that the veteran has a diagnosis of 
PTSD, that the diagnosis is connected to a stressor in 
service, and that the occurrence of the stressor is credibly 
supported.  Therefore, the Board grants the veteran's claim 
for service connection for PTSD.




ORDER

Entitlement to service connection for PTSD is granted.




____________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


